People v Lopez (2016 NY Slip Op 06230)





People v Lopez


2016 NY Slip Op 06230


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2016-03241

[*1]The People of the State of New York, plaintiff,
vChristian H. Lopez, also known as Christian Lopez, defendant. (S.C.I. No. 701/14)


Lasalle Lasalle & Dwyer PC, Sea Cliff, NY (Sean P. Dwyer of counsel), for defendant.
Madeline Singas, District Attorney, Mineola, NY (Laurie K. Gibbons of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Nassau County, rendered June 2, 2014.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., COHEN, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court